WHEREAS, Arno Windscheffel, disciplinary administrator, filed a disciplinary complaint against W. Craig Hutton, a/k/a William Craig Hutton, who has heretofore been admitted to the practice of law in the. State of Kansas, and
WHEREAS, W. Craig Hutton was indicted in the Federal District Court for the District of Kansas for five counts of embezzling funds while an officer of Century Savings Association of Kansas in violation of 18 U.S.C. § 657, and
WHEREAS, W. Craig Hutton, was charged in the District Court of Johnson County, Kansas, with ten counts of misuse of funds belonging to Century Savings Association, constituting fraud as proscribed by K.S.A. 17-5812, such charges constituting felonies, and
WHEREAS, on the 13th day of May, 1981, W. Craig Hutton pled guilty to one count of violating K.S.A. 17-5812, a felony, and
WHEREAS, W. Craig Hutton, on the 25th day of May, 1981, notified the Clerk of the Supreme Court that he desired to voluntarily relinquish his privilege to practice law in the State of Kansas, and
WHEREAS, W. Craig Hutton has filed an affidavit with the Clerk of the Supreme Court stating that he has lost or misplaced his original certificate to practice law, and
WHEREAS, after due consideration, the court finds that respondent’s certificate to practice law should be cancelled and declared void and his voluntary relinquishment of the right to practice law be accepted.
NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED that the privilege of W. Craig Hutton to practice law in the State of Kansas is hereby revoked and the Clerk is directed to strike the name of W. Craig Hutton from the roll of attorneys.
IT IS FURTHER ORDERED that the certificate to practice law of W. Craig Hutton is hereby cancelled and declared to be null and void.
*4IT IS FURTHER ORDERED that this order shall be published in the official Kansas Reports and that the Clerk shall comply with the requirements of Rule 217.
By Order of this Court this 25th day of June, 1981.